     Case 5:20-cv-00015-VAP-PJW Document 4 Filed 04/15/20 Page 1 of 3 Page ID #:74



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10   MATTHEW BOEMAN WILLIAMS,              )   CASE NO. ED CV 20-0015-VAP (PJW)
                                           )
11                        Petitioner,      )   ORDER DISMISSING HABEAS CORPUS
                                           )   PETITION WITH PREJUDICE AND
12                   v.                    )   DENYING CERTIFICATE OF
                                           )   APPEALABILITY
13   GEORGE JAIME,                         )
                                           )
14                        Respondent.      )
                                           )
15
16           In August 2011, Petitioner pled no contest in San Bernardino
17   County Superior Court to voluntary manslaughter and assault with a
18   firearm and was sentenced to 21 years in prison.          (Petition at 2, 12,
19   37.1)       He did not appeal.
20           In 2019, Petitioner filed a petition for resentencing pursuant to
21   California Penal Code § 1170.       (Petition at 54-60.)      In March 2019,
22   the Superior Court denied the petition, finding that Petitioner was
23   ineligible for resentencing.       (Petition at 26.)     Petitioner moved for
24   reconsideration, which the Superior Court denied.          (Petition at 27-35,
25   37.)        Petitioner filed an appeal, which the California Court of Appeal
26   construed as a habeas corpus petition and then summarily denied.
27
             1
28           The Court uses the page numbering created automatically by the
     docketing system.
     Case 5:20-cv-00015-VAP-PJW Document 4 Filed 04/15/20 Page 2 of 3 Page ID #:75



 1   (Petition at 6, 38-41; see appellatecases.courtinfo.ca.gov, Case No.
 2   E072808).)    Petitioner sought review in the California Supreme Court,
 3   which summarily denied his petition for review.          (Petition at 4, 5.)
 4         In January 2020, Petitioner filed the instant Petition pursuant
 5   to 28 U.S.C. § 2254.      Though he did not set forth any grounds for
 6   relief (Petition at 62-64), he attached his state court petitions to
 7   his federal petition.      The Court presumes that by doing so he was
 8   incorporating his state court claims into his federal petition.
 9         The Court has a duty to screen habeas corpus petitions before
10   ordering service on a respondent.        See Mayle v. Felix, 545 U.S. 644,
11   656 (2005).    In doing so, if it plainly appears from the face of a
12   petition that a petitioner is not entitled to relief, the Court can
13   dismiss the petition at the outset.         See Rule 4, Rules Governing
14   § 2254 Cases; and Denton v. Hernandez, 504 U.S. 25, 32 (1992).
15         Petitioner contends that the Superior Court abused its discretion
16   when it concluded that he was ineligible for resentencing under
17   California Senate Bill 1437 and California Penal Code § 1170.
18   (Petition at 7-11 (Petition in California Supreme Court).)            This claim
19   is not cognizable in federal habeas corpus because it is purely a
20   state law claim, i.e., the state court trial judge abused his
21   discretion under state law.       See Swarthout v. Cooke, 562 U.S. 216, 219
22   (2011) (reaffirming that “federal habeas corpus relief does not lie
23   for errors of state law.”) (quotations omitted); Williams v. Borg, 139
24   F.3d 737, 740 (9th Cir. 1998) (holding federal court in state habeas
25   case may only address federal constitutional violations, not abuses of
26   discretion by a state court under state law); see also Davis v. Muñoz,
27   2019 WL 2424540, at *4 (C.D. Cal. May 2, 2019) (“[W]hether Petitioner
28
                                             2
Case 5:20-cv-00015-VAP-PJW Document 4 Filed 04/15/20 Page 3 of 3 Page ID #:76
